Trade in services (debate)
The next item is the report by Syed Kamall, on behalf of the Committee on International Trade, on trade in services.
rapporteur. - Mr President, firstly I would like to pay tribute to the shadow rapporteurs and their group advisers for their useful input on this report. I think we had some very interesting debates and we did not always agree. But at least we managed to conduct the discussions in a very civilised manner.
I would also like to thank the International Trade Committee secretariat for their input and, while I am on my thank-yous, I would like to thank all the DG Trade officials for their useful advice and suggestions.
Clearly the European Union, as the largest exporter of services, has a strong interest in opening new markets for services. However, my personal interest in this subject is more focused on how services can be used as a tool to help the poorest people out of poverty.
But before we do that, let us remind ourselves of the importance of services. Services represent 75% or thereabouts (there is some debate/disputes over the exact numbers) of the EU's GDP compared to only about 2% for agriculture. In Africa, services represent 52% of GDP and rising compared to 16% for agriculture. So, given these figures, it is a real shame that so much emphasis was placed on agriculture in the DOHA development round when it is really the opening of trade and services that promises to take so many people out of poverty. That is why I was prepared to accept amendments stating that negotiations on trade and services would not only serve the interests of the EU, but the economic growth of the poorest countries.
We should not forget what development actually means: it is taking people out of poverty, and we can achieve this by encouraging entrepreneurs to create wealth and jobs.
In many of the poorest countries, entrepreneurs tell me that they are desperate to tackle poverty. But what they really need are banking services for getting that cheaper loan to be able to expand their business and employ more people and create more wealth locally; insurance services, making sure that when their life or their business is ruined and something goes wrong, they have something to fall back on; legal services, enforcing those contracts made with partners; and communications services, knowing the best prices at local markets, deciding when to go to local markets and actually get into local markets.
However, we should all recognise that where governments through no fault of their own are unable to provide basic services such as health, education and water to the poorest citizens, then entrepreneurs must have a role to fill in the gaps in service provision.
Unfortunately, trade in services only accounts for about 25% of world trade but has a potential to create so much more wealth and jobs. But let us turn to some of the contentious points in the report.
One of the points of debate has been over the so-called 'services of general economic interest', but we should remember that different countries define these in different ways. Some countries believe that health, education and water should only be provided by the state. Others have turned to non-state players. In Ethiopia, Nigeria, Kenya and Uganda, more than 40% of people in the lowest economic quintile receive their health care from private providers. Surely we should be encouraging more investment in these sectors.
In education, I urge my colleagues to look at the work of Professor James Tooley of Newcastle University. He began his research at the London-based Institute of Education with the belief that private education was actually an abomination. However, he soon found out, perhaps counter-intuitively, that private schools could provide a better education to the poor. When a survey was conducted of state schools in India, some were simply shut. In some, teachers did not turn up and in one case a teacher made his students make tea for him all day long. So the working poor voted with their feet. They saved up to pay for private education, not in a steel and glass tower, but usually a simple room above a shop. These schools then subsidised free education for the non-working poor.
What is wrong, I ask, with encouraging trade in these services when it helps the poorest? Now I hear some Members of this House who believe that only the state can provide these services and it should be on a monopoly basis. And even where there is state failure or where the state collects insufficient revenue to provide these services, they do not believe that non-state players should be allowed to fill in the gap. Would they rather see the poorest people have no access to water? Would they rather see the poorest people have no access to education? Would they rather see the poorest people have no access to health care, rather than go to a private provider?
The next point of contention has been over sovereignty. Now, I agree with those who say that we should not force the opening of trade and services down the throat of our negotiating partners. But surely we should agree that where a country decides to liberalise what we may consider to be a service of general economic interest, we have no right to tell them not to liberalise their markets.
I have to say, though, I have been disappointed by some of my colleagues: some Members of this House believe that we should actually tell developing countries to close their markets. It should not be about private versus state. It should not be about local versus foreign providers. It should be about what works. Instead I believe we should all work together to bring down trade barriers that condemn the poor.
We should work together to end state monopolies that leave many of the poorest without essential services and we should be always be a friend to those entrepreneurs who want to tackle global poverty by creating wealth and jobs through increased investment in services.
Member of the Commission. - Mr President, I am grateful to the European Parliament for this report. As it reflects, services account for the largest share of GDP in developed countries. The liberalisation of trade in services is therefore of key importance for our economic growth, as it is for developing countries, where services are not sufficiently advanced.
I largely share the views that are expressed is this report. They are in line with our global Europe strategy. It is built on an ambitious multilateral agenda and on a carefully crafted set of bilateral agreements. We are fully committed to the development dimension of the multilateral trade round and, as the report affirms, we see a multilateral deal on services as positive, both for the interests of the EU as well as for those of poorer countries.
I welcome the encouragement of the report for an ambitious level of commitments in the ongoing and upcoming negotiations for bilateral and regional agreements. We take careful note of the recommendations of the report for the different ongoing negotiations that generally touch upon the sectors that our services industry considers of importance.
Allow me to make a general reflection on the negotiation of services agreements which is applicable to both bilateral and multilateral deals. There is no easy fix for negotiations in services, no simple formula that can apply across all service sectors and all countries. These negotiations involve addressing the complex and often detailed set of regulatory frameworks of countries in areas as diverse as those reflected in the last section of your report - from financial services to health care or education. We ought to do that in a non-intrusive way that preserves the right of third countries to regulate the different services sectors domestically as they wish, while opening them to external supply if competition is favoured. There should be no discrimination.
We acknowledge that some services sectors account for a larger share of GDP than others and that, to this extent, the liberalisation of their trade may have a larger impact on our overall welfare. However, in prioritising any given sectors, we also have to take into consideration, amongst other factors, the relative specialisation of our EU countries and regions in different sectors.
Finally, let me offer a reflection on the multilateral process. Your report welcomes the announcement of a signalling conference on services as part of the DDA ministerial negotiations. We actually pushed very hard for this event, which took place in July in Geneva. It was a relative success. We did not hear all the signals that we would have liked, but we heard enough to say that WTO members and several of our target countries understood the importance that we attach to a satisfactory market access outcome in the services sector.
I have no crystal ball to see where the multilateral talks in the DDA will go from where we left them in July. We are in the situation where one issue - the special safeguard mechanism in agriculture for developing countries - has provided the proximate cause of breakdown, even if there are other issues that also need to be resolved. So support for the outline modalities deal as a whole is very fragile and not just a question of the US and India resolving their differences in agriculture. I feel as if we have a priceless, wafer-thin vase of great craftsmanship in our hands, but which now has to be carried from here over a very slippery floor. One false move and the whole thing could crash into many pieces. So we need to be careful of the moves we make. We cannot stand still but, equally, it is difficult to move forward.
We stand ready to re-engage at whatever level is useful to make sure that we do not lose what we had achieved and which remains on the table. But there has to be genuine political commitment by others to participate in a negotiating process. In this context, the progress made at the Services Signalling Conference will not be lost. The signals made threw some light on the flexibilities that our key trading partners have in the services field, and this is precious information.
The best contribution that we can all make in the current circumstances of the breakdown in negotiations in Geneva is to be realistically positive and explain how big an opportunity we may miss if we fail altogether. Your report, therefore, is timely, for it sends a clear and balanced message on the importance that the liberalisation of trade in one of the key areas of a DDA deal - services - would have, both for us and for our partners. I look forward to continuing my cooperation and dialogue with Parliament, both in this area and other areas of trade policy.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (SV) Mr President, trade in services has today become a necessity for all economies. It is impossible for any country to achieve economic success with an expensive and ineffective service infrastructure. Therefore I would like to express my great thanks to Mr Kamall for an excellent and important report.
Producers and exporters of textiles, tomatoes and other goods will not be competitive if they do not have access to an efficient banking system, efficient insurance companies, accountancy firms, telecommunications and transport systems.
The opinion of the Committee on Economic and Monetary Affairs emphasises that access to financial services such as micro credits, access to basic banking services and international bank transfers are necessary for individuals in developing countries to engage in basic economic activities and start companies.
The Committee also maintains that the particular nature of the financial sector demands considered solutions in a globalised world. This is also something which Commissioner Mandelson himself was talking about. If our partners in the negotiations, primarily the developing countries, say no to the opportunity of opening up the service markets, this will impair their chances of economic development.
To those of you here in this assembly with doubts, I say: look at how your own countries have developed! Development of trade in goods has gone hand in hand with the development of trade in services. To the advantage, Mr President, of all citizens!
on behalf of the PPE-DE Group. - Mr President, behind the socialistic approach to non-liberalisation of this market is the fear that if the service is given into private hands the state will lose power over it, and something would be wrong. Fifty years of Communism has shown that this is not the case. Competitive services in tourism, finance and transport - to make things available - and in education and training are a big challenge, and a hope for helping poor countries to develop.
How do I see that help for development if we compare the market for goods - tangible things - and services? Services are people doing activities. They give the chance to transfer knowledge. It is not about giving a fish but a fishing rod, as we used to say in this House. What is more, it gives the chance to release personal initiative, innovation and more involvement in various activities. Also, the services market is more capable of adapting to cultural demands, it is more flexible and it can adapt more easily to the exigencies of local regulations, which would have to be observed in any country. Through this it can diminish unemployment. On the social level it can achieve greater involvement of people from different backgrounds and social classes.
We are talking about water, education and health, and why not? The 50 years of Communism and recent changes in my country prove that liberalisation is a force for good rather than for bad, and I strongly support it.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, I would first like to thank the rapporteur for the quality of her report. It has given us the opportunity for a new in-depth debate on trade in services. We have been able to define convergences and identify some points for discussion. We will see whether these constitute serious divergences at the end of the debate and the vote.
Whether we are talking about the internal market or external trade, we agree on the fact that the services market accounts for the largest share in the creation of wealth and a quarter of world trade. It is indeed possible that this economic sector still has growth potential for the European Union. It is therefore legitimate to include the services market in bilateral and multilateral trade negotiations. However, we will have to define the principles and terms of the market for trade in services.
The first point my group wishes to highlight is that a distinction must be made between the services market and the goods market. Services are not like goods, for a number of reasons. Firstly, services are not of the same nature; some are linked to fundamental needs and rights. We very much believe in the need to make a distinction between commercial and non-commercial services, whether in healthcare or education. Vital services such as water and energy must also be thought of as having a special status.
Services are not like goods because trade in them often very directly involves human endeavour and not just the virtual trading of a technology. Although they potentially create jobs, they are also the sector in which we find the most informal employment and the greatest precarity. I am therefore delighted that the report states that the rules of trade must respect the employment standards drawn up by the ILO. In our development goals we must also fight against precarity and poverty.
Finally, we have not lost sight of the Doha objectives and international trade as a vector of development. This notion commits us to taking account of the differing interests of the Member States and developing countries when negotiating commitment schedules and economic partnership agreements. The European Union must take account of the stages of development, pace and wishes of countries when opening up services markets, particularly when liberalising some of their services. I am thinking particularly of financial services. Exerting pressure on third countries over their way of conceiving of and regulating their services is out of the question. The sovereignty of these countries must be respected when it comes to issues as sensitive as public services and financial services.
I do not know if we will reach a total consensus on this question. It is possible that this is a subject that divides right from left in this Parliament.
Mr President, this report clearly highlights the importance of services in our economies, and the importance of gradually liberalising them.
The truth is that it has been interesting for this shadow rapporteur to follow this debate, which has confirmed why some of us are sitting in the centre of this House and not at one end or the other, why some of us sit here, in the middle.
What is it that really differentiates us, putting it kindly, from people who continue to hold to a strict idea of what services are, of what can and cannot be privatised, from people who are still allergic to the idea that some services can be provided very efficiently by the private sector, often more efficiently than by the public sector, often even irrespective of how developed the country is, from people who still want to force the State to carry a great deal of weight in less developed countries, as if the answer to all their problems were for the State to be in charge of it, without taking into account that the State carrying this great deal of weight is often what is behind the enormous power that corruption has in those countries?
A few notes, a few strains of mistrust towards free competition, free enterprise, and the possibility of citizens receiving services through society itself via the free economy.
This is what we have heard in this debate. However I would also like to make it clear, and this is why we are in the centre, that we also do not entirely agree with the feeling that we sometimes get that the rapporteur - although subsequently he was generous in accepting amendments from other groups - does not really have, or at times may not have had sufficient sensitivity to assess what the general interest means, to understand that not everything is subject to the rules of the market, to understand that the Member States do of course have to have and retain the freedom to protect certain services outside of the pure market, in a regulated form or by providing them solely through the public sector.
What are those services? We cannot say. Even in Europe we are not unanimous about what the general interest is: there are different solutions to the weighting of the public and private sectors in waste collection, education, water, funeral services, cemeteries, public transport and the postal service even within Europe. However, it should be understood that education, health, etc. have a dimension that cannot be submitted purely and strictly to private enterprise.
Let us therefore promote the liberalisation of services; let us understand that by doing so we are improving the services that citizens receive. It is important for the European Union to take the initiative on this in all of its trade agreements, especially when we are seeing the collapse - which we do not know whether it is temporary or permanent - of the Doha Round, and of the multilateral framework as a whole in this area.
The European Union therefore has a considerable responsibility in demanding this increase, in practically forcing the liberalisation of services, even in less developed countries, but of course respecting their freedom and understanding that this needs to be accompanied - and I will conclude here Mr President - by very strong regulation. In many cases liberalisation needs to be accompanied by regulation, and clear rules, respecting the freedom and autonomy of each of the Member States to decide on what, for them, due to tradition, the reality of the population, or the reality of the circumstances, should continue to be part of the public sector.
Mr President, ladies and gentlemen, on behalf of the Union for Europe of the Nations Group, I would like to congratulate Mr Kamall on his excellent work. The services sector - as he himself acknowledged - is the most important sector almost all over the world. Even in Africa and Asia it is the most important component of GDP. However, this strategic sector must now be the driver for economic growth, particularly in countries where there is still a lack of development.
The report does well to comment on the significant growth in trade in services as a vehicle for greater welfare and stability, particularly for countries that still need to develop. Trade in services also means a knowledge transfer between countries and citizens. The freedom to carry out such trade, provided that it is contained within a set of shared and respected rules, is therefore fundamental for any growth strategy. However, no one should try to export or import models for others: each developing country must adopt the proper timescales for its own growth capability.
Therefore, the new road to liberalisation must take into account the fact that governments must satisfy the needs of citizens and not - as has sometimes happened in Africa, unfortunately - sell the opportunity to provide services to public companies linked to the governments of other countries when they are unable to provide their own people with basic services such as water or energy, because clearly there is the risk then of economic, political and security problems, even at international level.
The failure of the Doha Round has unfortunately punished everyone: the European Union, industrialised countries, but above all - we believe - the poorest countries. Therefore, we hope that with this report we can send out another strong message that we are embarking once more on the harmonious development of the whole of society.
on behalf of the Verts/ALE Group. - Mr President, let me start by thanking the rapporteur for his openness and cooperation. However, having said that, our group will not be able to support this report in tomorrow's vote, partly indeed because of this presumption that trade in services is essentially exactly the same as trade in goods. As Mrs Castex has already said, that simply is not the case. We cannot agree with that, not least because trade in services almost always requires changes in national legislation or in implementing regulations, which often go to the very heart of the social fabric of a society, especially if it concerns basic services on which people depend.
It also goes against the evidence that WTO members themselves increasingly distinguish between trade in goods and trade in services. At the last WTO ministerial meeting just a few months ago in July in Geneva, a group of Latin American countries even circulated a proposal to remove health care, education, water, telecommunications and energy entirely from the WTO, exactly on the basis that these are essentially public services and they are human rights which should not be treated as tradable commodities. Finally, the report does quote quite selectively some positive national examples of liberalisation and basic services, but it does not refer at all to the very many devastating examples which could equally well have been cited and which we ought to be mindful of as well.
The issue that I want to focus on is the problem of the liberalisation of financial services. No issue has dominated the headlines more this year than the global financial crisis. It is widely agreed to have been facilitated by a lack of adequate regulation in financial markets. Yet, in the WTO negotiations on services, further deregulation and liberalisation of financial markets is being sought by richer countries, and indeed this report entirely supports that proposal. It does seem a bit ironic to me that the WTO Director, Pascal Lamy, has called for a conclusion to the WTO agenda as a solution to the global financial crisis when its actual policies would, by any objective estimation, probably be much more likely to contribute to further financial instability.
I am disappointed that all our amendments that would have required at least a pause in further liberalisation of financial services until the financial stability forum has issued its recommendations about some basic new regulations such as capital requirements and cross-border liquidity - this was just a fairly mild request that we should wait for that - have actually been rejected. For that reason we have retabled those amendments and we would certainly ask you to support them.
Mr President, Commissioner, ladies and gentlemen, the report's consensus is the common conviction that a multilateral system of standards and regulations is important and necessary, that trade and development must not show any contradictions and that the European Union has a particular responsibility, given its economic weight in shaping international economic relations.
There are fundamental differences in approach, however. Admittedly, it is important essentially to improve worldwide access, quality and the choice of services, particularly in developing countries. This cannot be achieved, however, with a blanket concept of competition, liberalisation and privatisation, especially in the public sectors (water, health, education, energy and passenger transport).
Much less is the deregulation strategy, which the Commission is pursuing in multilateral and increasingly also in bilateral negotiations, the right way to boost global sustainable development, because this mainly targets worldwide access for European enterprises operating transnationally and concentrates far too little on small and medium-sized enterprises.
One further point: the European Union would like to conclude free trade agreements, which also apply to foreign investments, with countries like China, Korea, India and the ASEAN and ACP countries. Germany, in contrast, is currently introducing a law by which the proportion of foreign voting shares in a German enterprise can be limited to a maximum of 25%. When Bolivia thought that the far higher proportion of foreign capital in its natural gas production had to be limited, Europe screamed blue murder.
My group is convinced that every country has to decide for itself when, according to which rules and to what extent it wants to open itself up to global competition. President Arias said today: we need an asymmetrical approach. That is the bottom line.
(EL) Mr President, as the rapporteur and Commissioner Mandelson have said, services are one of the most dynamic sectors in both the European and the global economy. However, we must acknowledge that there is considerable scope for strengthening the international services trade, with the benefits that this would bring, both for companies and, even more so, for the consumer.
In terms of export trade, the service sector is also particularly important for the developing countries. The progressive opening up of their markets, based on the principle of differential treatment, may contribute to the transfer of technology and know-how and to an improvement in their infrastructures.
The primary targets for the EU are the binding consolidation of at least the status quo as regards access to markets, and their further liberalisation. What is needed, in my opinion, is a reduction in the obstacles encountered by European companies, and the securing of greater transparency and predictability in foreign markets.
The level of offers and the general course of WTO negotiations have so far been disappointing in the service sector. Bilateral or interregional negotiations on ambitious free-trade agreements are becoming a necessary addition to the multilateral framework, especially since the failure of the negotiations in July.
In the negotiations on the further opening of the markets, it will be necessary to secure the regulatory right of the EU itself and of its trading partners, especially in the areas of public services and services of general interest.
(ES) Mr President, I would like to say to Mr Zaleski and Mr Guardans that, as they know, there is a famous painting by Goya entitled 'The dream of reason brings forth monsters', and sometimes the dream of liberalisation, with the strict rules of the market, can bring forth inefficiency and inequality. When we are talking about services, we need to keep this very much in mind.
Let us imagine, for example, a poor country in which education is not functioning well, where it is decided that external actors will come in order to supposedly provide the children of that country with a quality education. How can we be sure that those private companies will not do this with the aim of becoming a monopoly, or an oligopoly, or fixing prices that are not accessible to the consumers, in this case the pupils, and also end up providing poor quality education? Who can assure us of this? Because it could happen. In that case we would not be in a situation of free competition, but in a situation of entirely regulated competition in private hands.
We therefore have to say a very clear yes to the privatisation of trade in services, while distinguishing public services and services of general economic interest, ensuring that criteria and rules on accessibility and quality are fulfilled, and that, of course, the social criteria are clearly present.
Strengthening economies means strengthening the Member States - those that are open to the rules of the market, but without putting citizens solely at the service of those who are more capable of applying them.
(PL) Mr President, Commissioner, I would like to acknowledge Mr Kamall on account of his very good report. Congratulations!
It should be stressed that market access and free trade in services are of fundamental importance for economic growth and reducing unemployment. Our states and regions are benefiting from this solution. This benefit also covers partners from outside the EU, especially poor countries. Negotiations under the Doha agenda should lead to the appearance of a harmonised services package, including financial services, in respect of which the EU is most open and transparent.
This openness should, however, go hand in glove with mutuality and respect. In this context we should also take a look at what are known as 'tax havens'. Regulations that are adopted should bear in mind the need to encourage competition, thus lowering prices and raising the quality of services, while on the other hand combating corruption and market monopolisation.
Here I would like to point out that trade in services more and more often includes high technologies, IT, cultural goods, etc. Services provided via the Internet need special care. Intellectual property rights and personal data protection must be guaranteed and there must be protection against fraud, trade in pornography and other criminal actions. An ageing society and the disabled require increasing volumes of health and care services. We must therefore envisage an increasing number of immigrants working in these fields. The current political situation should also draw our attention to energy and communications services.
We have heard that everywhere in the world services play a very important part in GNP. The global trade in services reveals a growing trend and already accounts for a quarter of services. Let us hope, then, that we can manage to create a system of clear and fair rules that ensure that all parties are treated equally. This will not be easy, but then, who said we should only have easy tasks to deal with?
(SV) Mr Kamall calls for the far-reaching opening up of the service markets in developing countries. Unfortunately this is entirely in line with the EU's current trade policy. For example, Mr Kamall wants what is currently carried out by local companies or the public sector in developing countries to have competition from multinational European companies.
This is a policy which has already been tested in Europe. My country, Sweden, was one of the first countries to deregulate its energy, electricity, rail and postal services markets. Today we see the result: higher prices, poorer maintenance, and also often poorer service. A few monopolies can now extract unprecedented profits from what was previously under common ownership.
Is this a development model we should sell to the developing world? No! Fortunately there are countries which do things differently! Norway, which is independent of the EU, has withdrawn all demands under GATS to liberalise the service sectors of poor countries. In general, Norway has raised its voice against the laissez-faire policy which the EU pursues within the WTO. This inspires hope. The EU should put the needs of poor countries first, instead of calling for deregulation and privatisation.
(ES) Mr President, I would like to congratulate my colleague Mr Kamall on his report, in which he highlights the need to develop an international services market that takes into account the different situations of developing countries, without forgetting that the conditions must be fair for all parties.
On the one hand, there is the great potential for the European Union to open up its services sector to new markets, in which it has a major comparative and competitive advantage at global level: the development of new channels for the sector, one of the main tools with which Europe can face up to the challenge of globalisation.
On the other hand, it has many advantages for developing countries.
Firstly, benefiting from the European Union's knowledge and skills in this field, which they need in order to develop their own economies, especially in basic and cross-disciplinary sectors such as financial services. It would therefore facilitate the transfer of technology from European institutions and businesses. The existence of a more favourable economic framework would cause a 'call effect' of investment from other parts of the world; therefore the benefits for their economies would be multiplied.
Secondly, the progression of the negotiations would improve conditions, both for those who want to provide services and for businesses who want to establish themselves in Europe.
I would like to highlight in the report the need for the ILO's fundamental rules to be complied with, especially with regard to child and forced labour, because there should be openness with asymmetry, yes, but while respecting the rules of fair competition and fair play; never forgetting the interests of our businesses.
We need to ask for more commitment, in particular from the big emerging economies, China, India and Brazil, always within the framework of the World Trade Organisation. The report mentions specific situations with different trade blocks such as ASEAN, the Gulf States, India and Korea. There is one area missing from the report, whose level of development and economic situation are ideal for developing our services sector. I am talking about Mercosur, and within it, particularly about Brazil; I was rapporteur for a report on the status of the negotiations with that country in Parliament. Therefore, even though it does not expressly appear in the main points of the report, I did want to mention it so that it would also be included.
Mr President, I would like to acknowledge the enormous amount of work my colleague, Syed Kamall, has put into this report on trade in services, but I am afraid I cannot unreservedly congratulate him on his work, as I have fundamental disagreements with some elements of his approach.
The key issue is services of general economic interest. Here, normally in the European Parliament, between the Socialist and the Christian-Democrat groups we reach a point of compromise that reflects the political balance of forces in this institution. But I am afraid, here on this occasion, that compromise has not been reached: in fact, we have heard some comments from his colleagues that suggest that some of his own group members, those with a more developed social conscience, are squirming and feeling rather uncomfortable with the approach that has been taken by the rapporteur.
This must be the most liberal report - and I say that, in case there is any confusion, in the pejorative sense of the term - that the International Trade Committee has ever passed to the plenary. It makes no effective distinction between commercial and non-commercial services, and I and a large majority of my group will only be able to vote in favour of Mr Kamall's report if Amendment 2, Amendment 11 and, in particular, Amendment 5 are adopted, which will protect universal, accessible and high-standard public services for all.
(DE) Mr President, services are an essential part of our economic future. This is true not only for the highly developed economies here in Europe, but also and in particular for the so-called developing countries. Because this is true, we have to show that the deregulation we achieved in the past in the goods transport sector is also our aim in the service sector. It is perhaps even more important in many instances here.
Both the rapporteur, Mr Kamall, whom we have to thank for the report, and Mr Zaleski have pointed out what is possible in the service sector: knowledge transfer, better qualifications, jobs and better infrastructure. These are things that we should all in fact jointly support. Looking at matters from this angle, we ought to be encompassing many of the ideologies over which we have been fighting here in Europe in recent years and centuries, without looking backwards quite so much.
'Yes' to special needs in certain sectors, but 'no' to these surrogate battles that some Members of this House want to fight on the back of the developing countries.
(DE) Mr President, we all want to have open borders for the provision of services. I would like to address two points in this regard. In 2006 the European Union made its position on the provision of public services clear and did not even subject the sensitive area of public services to open competition.
Now, of course, the attempt is being made under GATS to liberalise this sensitive sector through the back door. We cannot use the same approach here as for commercial services. The reverse also applies for developing countries, of course. The EU should not be putting any pressure here on developing countries and forcing them to liberalise public services. They must be able to decide to do this themselves.
A second delicate point concerns the financial services market. Since the 1980s, the financial services markets have featured enormous growth spurts on the most extensive globalised market sectors, even for financial transactions. The currency markets have an annual turnover of USD 360 trillion. Involvement in globally expanding markets is, of course, an economic freedom and developing countries therefore display a high degree of vulnerability towards external shocks. The liberalisation of financial services should therefore [take account of] the development status of the particular ...
(The President cut off the speaker)
(PL) Mr President, there are two issues in this debate to which I would like to draw attention. Firstly, it is true that in 2007 the services sector in the European Union accounted for as much as 75% of GNP, and the export of services from the EU represented more than 28% of total world exports, but there are still numerous barriers to the free provision of services within the European Union itself by service providers from the new Member States. I would like to express the hope that the EU will take some major steps forward in this matter in the near future.
Secondly, strong opposition should be mounted to the solutions proposed in the report whereby the EU, as part of the WTO negotiations, should unilaterally reduce agricultural payments and subsidies in order to obtain, as it is put, a reward in the form of additional profits from the trade in services. This approach, which has already been taken many times by the EU, has led to a restriction of production, and sometimes even to the elimination of many sectors of agricultural production within the European Union, which has significantly weakened food security for EU countries, and in recent months has also led to a marked rise in the cost of agricultural raw materials.
(IT) Mr President, ladies and gentlemen, I wanted to draw your attention to the fact that there has been talk of liberalising the banking system, but we all know that after Basel II a monopoly emerged in this sector and we saw entire businesses, entire economic units wiped out precisely as a result of the monopolisation of the financial system.
Therefore, I believe that we must in some ways resurrect the old system, the cooperative system, which in rural areas and in so many other parts of Europe has provided the lifeblood for small private initiatives and families to grow. Let us talk and act, then, truly in terms of liberalisation, instead of a monopoly, in this crucial banking sector, which affects the lives of families and businesses throughout Europe.
(DE) Mr President, ladies and gentlemen, I believe small and medium-sized enterprises are very specifically in demand even in the area of financial services. We have 25 million enterprises in Europe. I believe many of them would definitely be able to achieve equivalent success on the international market.
Finally, one of the fundamental issues even in the least developed countries is also how income can be generated. Commissioner Mandelson therefore thinks it is particularly important not to back down in the WTO negotiations, but to create fresh impetus here. We need trade facilitation, we need the corresponding commitment and I hope we shall achieve this soon.
Member of the Commission. - Mr President, I certainly intend to press on with determination in the negotiations to complete the Doha world trade deal. It is very important indeed and I am grateful to the honourable Member for reinforcing that.
I did not actually intend to comment on or respond to this debate. The reason I do so is because I feel that, in some of the contributions that have been made, there has been demonstrated not only a bit of a misunderstanding about the provision of services in the 21st century, particularly amongst developing countries, but, beyond that, a false ideological boundary is being put in place through the remarks of some of those who have contributed to this debate between what they call 'commercial' and 'non-commercial' services. I have to say that spending most of my time as I do in the world and amongst developing countries, this distinction and this ideological boundary that has been described in this debate is increasingly fading without trace. It is not the case, as Mrs Lucas has suggested, amongst WTO members that developing countries increasingly see trade in services as quite different and separate from trade in goods. Actually, the exact opposite trend is occurring in the WTO and in trade negotiations. Increasingly, developing countries are bringing trade in services into these negotiations. I think that it is wrong - and I speak as somebody who is a social democrat of many decades standing who, I think and I hope, has a developed social conscience - to put forward a proposition in the case of services that state provision is good and that private provision is bad. This is not only out-of-date thinking; it is contrary to the interests of developing countries and to the very needs of the poorest members of those countries and those communities who we should be seeking to stand up for with our values as Europeans and our principles as Europeans.
So I hope that we will not follow and not reinforce, if I can respectfully suggest, this extraordinary equation that you can put the needs of poorest people first by denying to developing countries the opportunities to supply not only water and energy and telecoms more efficiently and more cheaply for consumers, but also supply health care and education using investment, technology, management skills and techniques from a variety of international sources on a competitive basis.
This most certainly does not mean that these services therefore should go unregulated. I do not support monopolistic behaviour, price-fixing and cartels, but this goes to the very point that the honourable Member was making. Regulation by national governments in developing countries is, of course, essential in relation to these services, but please let us not create or give support to what I believe is, as I have described, a false ideological boundary between the commercial and the non-commercial. Both are equally valid if properly regulated and if properly serving the needs of the people who are desperately in need of more services of this kind, more efficiently provided and more cheaply in many cases.
rapporteur. - Mr President, I really do not know where to start, as everyone has been so kind. I thank everyone for their contributions to the debate, welcoming every single contribution.
I would like to tackle some of the issues that were raised, in the couple of minutes I have been afforded. It is not often I get up to speak, so you will have to allow me some self-indulgence.
Mr Markov talked about 'one size fits all'. It is made quite clear in this report that, at the same time as we should not be imposing liberalisation on other countries, we should also not be imposing protectionism on other countries, or state monopolies. That is the point I have tried to make, so it is far from 'one size fits all'. We recognise that there is a diversity of solutions for different countries, but let us allow them the option of liberalisation. Many people in poorer countries have said to me they are sick and tired of not having a choice, of having to go to a state monopoly that performs badly or to a private monopoly that they all know has links to the ruling elite. What they really want is access, in the first place, or a choice through which they actually have some sort of access.
Regarding a pause in financial services liberalisation, there is a difference between the financial crisis, seen globally, and bad lending and bad debts. Poor African entrepreneurs have said to me they want access to capital markets in order to borrow money to buy a tractor so that they can plough the fields and create more wealth locally, so let us give them that ability and access to capital.
Finally, I was condemned by my colleague, Glyn Ford, which I actually take as a compliment. I am very happy to hear that this is 'the most liberal report' and hope that will be on my tombstone one day - though not immediately. I want to point out that there is a difference between a social conscience and a socialist conscience. A social conscience means looking at what actually works and how we can really help the poor, rather than clinging to an outdated socialist ideology which, as Mr Zaleski said, lost its legitimacy after being imposed on Central and Eastern Europe for so many years.
The debate is closed.
The vote will take place on Thursday 4 September 2008.
Written statements (Rule 142)
Again in July we saw the failure of another attempt to conclude the 'Doha Round', which aims to take trade liberalisation a step forward, and Parliament is already seeking to approve an own-initiative report which strives to such a sickening extent for the worldwide liberalisation of trade in services either within the WTO or through bilateral or multilateral agreements with third countries promoted by the EU.
What we have here is an authentic primer laying out the road towards liberalisation of all services, including public services, which it dubs 'public and general interest needs'.
Among other examples, it aims for greater liberalisation of health care, water distribution, education, cultural services, tourism or financial services.
The report takes the trouble to explain that 'the principles of GATS do not prohibit either privatisation or deregulation' and stipulate that after the entry into force of the WTO Agreement, periodic negotiation rounds should be held 'with a view to achieving a progressively higher level of liberalisation'...
With the objective of breaking the current 'deadlock' in the WTO, it insists on and welcomes new initiatives - such as the 'signalling conference' - which aim to make an agreement possible in the near future.
Big business in Europe could not write it any better themselves...